Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 07/06/2018.
             Claims 1-13 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 07/06/2018 has been considered (see form-1449, MPEP 609).
Priority
Applicant’s claim of foreign priority on Korea application 10-2017-0055152 filed 04/28/2017, under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.

Drawings
The drawings filed on 07/06/2018 are accepted.	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “a data collector configured to collect a piece of measured data of electric power equipment; a storage configured to store a previous value and a set value for the piece of measured data; and a quality value generator configured to generate a quality value for the piece of measured data by applying the piece of measured data, the previous value, and the set value to a predetermined logic circuit.”
Claim 1 recites the limitation of “a data collector configured to collect a piece of measured data of electric power equipment”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “collector” in the context of this claim encompasses the user manually collect information.  Similarly, the limitation of a storage configured to store a previous value and a set value for the piece of measured data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “storage” in the context of this claim encompasses the user manually saving/storing information.   Also, similarly, the limitation of a quality value generator configured to generate a quality value for the piece of measured data by applying the piece of measured data, the previous value, and the set value to a predetermined logic circuit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “generate” in the context of this claim encompasses the user manually determine/analyze information  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the collector, storage, generate steps.  The storage in those steps is recited at a high-level of generality (i.e., maybe as a generic computer function of identify information or return the list/data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a storage the collector, storage, generate steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “the piece of measured data has an enumerated structure, and the quality value corresponds to a quality value for a piece of measured data of a hierarchical structure”. The claim language provides only further measure data which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 3 recites “the piece of measured data of the enumerated structure follows at least one among a distributed network protocol (DNP), a Modbus, and a user datagram protocol (UDP), and the piece of measured data of the hierarchical structure follows a communication protocol of International Electrotechnical Commission (IEC) 61850”. The claim language provides only further measure data which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “the data collector collects a piece of measured data of an enumerated structure from the electric power equipment and collects a piece of measured data of a hierarchical structure from a second electric power equipment, the storage stores a previous value and a set value for the piece of measured data of the enumerated stricture, and the quality value generator generates a quality value for the piece of measured data of the enumerated structure.”. The claim language provides only further collector collects data which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “the quality value generator converts the piece of measured data from the enumerated structure into a hierarchical structure by applying the generated quality value to the piece of measured data of the enumerated structure”. The claim language provides only further generator which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “the quality value generator generates a second quality value according to verification of the piece of measured data and generates a comprehensive quality value on the basis of the quality value according to the predetermined circuit and the second quality value”. The claim language provides only further generator which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “the quality value generator compares the piece of measured data with the previous value, accumulates a variable value corresponding to the comparison result, and generates a varied quality value according to whether an elapsed time until the variable value reaches a reference value is longer than a reference time.”. The claim language provides only further generator which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “the set value includes a set measurement period value, and the quality value generator generates an omitted quality value corresponding to whether the piece of measured data is updated for a period corresponding to a set measurement period value”. The claim language provides only further measurement which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 9 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 9 recites “the set value includes a set data type value and a set data range value, and the quality value generator generates a type quality value corresponding to a comparison result between a type of the piece of measured data and the set data type value and generates a range quality value corresponding to whether the piece of measured data is out of the set data range value”. The claim language provides only further generator which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 10 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 10 recites “the piece of measured data includes a power factor value of the electric power equipment, the set value includes a set range value of the power factor value and a set denominator range value of the power factor value, and the quality value generator generates a range quality value corresponding to whether the power factor value of the electric power equipment is out of the set range value of the power factor value and generates a reference quality value corresponding to whether a denominator of the power factor value of the electric power equipment is out of the set denominator range value oldie power factor value”. The claim language provides only further measurement which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 11-13: are essentially the same as claims 1-10 except that they set forth the claimed invention as a method rather than an apparatus respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-10. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 11 recite the language of “store a previous value and a set value for the piece of measure data” and “generate a quality value for the piece of measured data by applying the piece of measured data…to a predetermined logic circuit”.   However, these language are not clear  to indicate what is the previous value and measure data, and further how to apply the data information to generate a quality value.
Claim 3 recites the language of “a communication protocol of International Electrotechnical Commission (IEC) 61850”. However, these are also not clear whether applicant claiming an International Electrotechnical Commission (IEC) with a code (61850).  Note that the language of “previous value”, “piece measure data”,  “quality value for the piece of measure data” and International electrotechnical Commission (IEC)61850” are not defined by the claim.  MPEP 2173.05(a)(I) states that, “claim language may not be ‘ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  Also see also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPUB 2015/0088463, hereinafter Li), in view of Ho et al. (US PGPUB 2018/0189655, hereinafter Ho).
As per as claim 1, Li discloses:
An apparatus for generating data quality information of electric power equipment, the apparatus comprising: 
 	a data collector configured to collect a piece of measured data of electric power equipment (Li, e.g., [abstract], [0020], [0026-0028], “collect management data…label the measurement data to highlight a particular aspect of the measurement data…” (the examiner asserts that data of  patient from medical equipment is equivalent to electric power equipment (as claimed));
 	 a storage configured to store a previous value and a set value for the piece of measured data (Li, e.g., [0019-0021], “store history of the patient’s data”); and 
 	a quality value generator configured to generate a quality value for the piece of measured data by applying the piece of measured data, the previous value, and the set value to a predetermined logic circuit (Li, e.g., [0012], [0014-0018], “…perform remote calibration of measurement data collected from sensors/devices, so that changes (either errors or changes in health condition, for example) can be further identified in the collected measurement data and the appropriate people notified…”).
	To make records clearer “collect a piece of measured data of electric power equipment” (although as stated above Li functional disclose the features of measured data of electric power equipment).
	However OH, in an analogous art, discloses “collect a piece of measured data of electric power equipment”(Oh, e.g., [0043], [0061], “data collected from various thing devices such as a sensing device in Internet of thing (IoT)” and further see [0081-0084], “…data collected by a sensor located in an arbitrary zone may include an attribute including at least one of a temperature, humidity, illuminance, and noise, and the sensor may be located at various locations. Data measured by the sensor may be periodically collected or may be a periodically collected based on a value of the data collected by the sensor. In such a data collection environment, the temperature may be used to perform the fixed window-based sampling defined as five minutes regardless of locations for each of all sensors…”) . Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of OH and Li to classifying collected data or learning a model representing a characteristic of the collected data in order to learn data which is appropriately abbreviated based on the purpose of using data or an ambient environment (OH, e.g., [0003-0006]).

As per as claim 2, the combination of OH and Li disclose:
The apparatus of claim 1, wherein: the piece of measured data has an enumerated structure, and the quality value corresponds to a quality value for a piece of measured data of a hierarchical structure (Oh, e.g., figs. 6A-C, [0143-0146], “data structure” and [0080-0084], “… Data measured by the sensor may be periodically collected or may be aperiodically collected based on a value of the data collected by the sensor…”).
As per as claim 4, the combination of OH and Li disclose:
 The apparatus of claim 1, wherein: the data collector collects a piece of measured data of an enumerated structure from the electric power equipment and collects a piece of measured data of a hierarchical structure from a second electric power equipment, the storage stores a previous value and a set value for the piece of measured data of the enumerated stricture, and the quality value generator generates a quality value for the piece of measured data of the enumerated structure (Li, e.g., [0015-0019], “…measurement data (e.g. in the form of a range, or threshold) for specific categories of data, such as blood pressure, temperature, ECG (electrocardiogram), etc. In this example the first two parts of the EDP relate to the condition in which the data is expected to be received and the last part of the EDP relates more to the main content of the profile….”) and (Oh, e.g., figs. 6A-C disclose the data structure).
As per as claim 5, the combination of OH and Li disclose: The apparatus of claim 4, wherein: the quality value generator converts the piece of measured data from the enumerated structure into a hierarchical structure by applying the generated quality value to the piece of measured data of the enumerated structure (Li, e.g., [0015-0019] and []0026], “… modify the EDP (for example to register the user and the user's device(s) and/or to set medical thresholds and/or to input an initial data set), and to override measurement data and/or the EDP by manual input/correction, which may be useful in a situation where the doctor wishes to adjust or label the measurement data to highlight a particular aspect of the measurement data and/or an aspect of the patient's activities in order to isolate an particular condition…”) and (Oh, e.g., figs. 6A-C disclose the data structure).
As per as claim 6, the combination of OH and Li disclose:
The apparatus of claim 1, wherein: the quality value generator generates a second quality value according to verification of the piece of measured data and generates a comprehensive quality value on the basis of the quality value according to the predetermined circuit and the second quality value (OH, e.g., fig. 4, associating with texts description, [0098-0103], “… data collected by the first sensor “sensor1” at the time Time1, the time Time2, the time Time3, and the time Time4, respectively, and h21, h22, h23, and h24 refer to pieces of humidity data collected by the second sensor “sensor2” at the time Time1, the time Time2, the time Time3, and the time Time4…”).
As per as claim 7, the combination of OH and Li disclose:
The apparatus of claim 1, wherein: the quality value generator compares the piece of measured data with the previous value, accumulates a variable value corresponding to the comparison result, and generates a varied quality value according to whether an elapsed time until the variable value reaches a reference value is longer than a reference time(OH, e.g., fig. 4, associating with texts description, [0098-0103]], “… compare the measurement data against the EDP, the EDP comprising configuration information as to the configuration of the measurement data and expected value information as to the expected values of the measurement data for that subject; a tag generator configured to mark the measurement data with an error tag if it does not match the configuration information, and mark the measurement data with an abnormal tag if it does not match the expected value information…”) and (OH, e.g., fig. 4, associating with texts description, [0098-0103]).
As per as claim 8, the combination of OH and Li disclose:
The apparatus of claim 1, wherein: the set value includes a set measurement period value, and the quality value generator generates an omitted quality value corresponding to whether the piece of measured data is updated for a period corresponding to a set measurement period value (OH, e.g., fig. 4, associating with texts description, [0098-0103]) and further see (Li, e.g., [0066], [0075-0076]).
As per as claim 9, the combination of OH and Li disclose:
The apparatus of claim 1, wherein: the set value includes a set data type value and a set data range value, and the quality value generator generates a type quality value corresponding to a comparison result between a type of the piece of measured data and the set data type value and generates a range quality value corresponding to whether the piece of measured data is out of the set data range value (Li, e.g., [0058], [0063], “…a patient with certain condition a certain range of body temperatures generally correspond to a certain range of the readings of the blood pressure of this patient. If the received data does not meet the data correlation maintained in the EDP, it may be considered as "abnormal". For example, if the temperature range (T1, T2) of a certain patient is normally correlated to the range of blood pressure (P1, P2) reading and the temperature reading T falls within a designated "normal" range (T1, T2), but the blood pressure reading P falls outside the "normal" range (P1, P2), then this reading may be considered abnormal…” and [0074] disclose type of data).
As  per as claim 10, the combination of OH and Li disclose:
 The apparatus of claim 1, wherein: the piece of measured data includes a power factor value of the electric power equipment, the set value includes a set range value of the power factor value and a set denominator range value of the power factor value, and the quality value generator generates a range quality value corresponding to whether the power factor value of the electric power equipment is out of the set range value of the power factor value and generates a reference quality value corresponding to whether a denominator of the power factor value of the electric power equipment is out of the set denominator range value oldie power factor value (Li, e.g., [0015-0019], [0059], [0075] and [0078], (threshold) and  see [0063], “…the expected value information may match if the current value is within an acceptable margin from the historical value range of values. Put simply, expected value information gives an indication of what the received data should be, whereas configuration information gives an indication of how the data should be received, e.g. in what format and when. Therefore, if the measurement data is deemed not to match the expected value information, this may indicate abnormal measurement data…”) and further see (Ho, e.g., [0156-0157], [0191 e.g., (define range in window size)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPUB 2015/00088463, hereinafter Li), in view of Ho et al. (US PGPUB 2018/0189655, hereinafter Ho) and further in view of Shribman et al. (US PGPUB 2015/0067819, hereinafter Shribman).
As per as claim 3, the combination of Ho and Li disclose:
	Ho and Li disclose piece of measured data (Li, e.g., [0012], [0014-0018], “…perform remote calibration of measurement data collected from sensors/devices…”), but to clarify the feature of “the enumerated structure follows at least one among a distributed network protocol (DNP), a Modbus, and a user datagram protocol (UDP), and the piece of measured data of the hierarchical structure follows a communication protocol of International Electrotechnical Commission (IEC) 61850”.
However Shribman, in an analogous art, discloses “the enumerated structure follows at least one among a distributed network protocol (DNP), a Modbus, and a user datagram protocol (UDP), and the piece of measured data of the hierarchical structure follows a communication protocol of International Electrotechnical Commission (IEC) 61850” (Shribman, e.g., [0104], “… datagram-oriented transport protocols, such as the User Datagram Protocol (UDP) and the Datagram Congestion Control Protocol (DCCP), a usage which has been standardized independently using the term Datagram Transport Layer Security (DTLS)…”, [0178], “…Dynamic Host Configuration Protocol (DHCP) is a standardized networking protocol used on Internet Protocol (IP) networks for dynamically distributing network configuration parameters, such as IP addresses for interfaces and services…”) and [0184], “… a data communication network standardized by the International Electrotechnical Commission (IEC) as IEC 62439-3 Clause 4, which allows systems to overcome any single network failure without affecting the data transmission by using redundancy. Under PRP, each network node has two Ethernet ports attached to two different local area networks of arbitrary…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Shribman, Ho and Li to control and protection for physical equipment in the industrial system to archive real time performance, these platforms may utilize real time operating systems with guaranteed timing task schedulers.

Claims 11-13 are  essentially the same as claims 1-2 and 4-10 except that they set forth the claimed invention as a method rather an apparatus, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-2 and 4-10.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to generating data quality information of electric power equipment and collect a piece of measured data of electric power equipment, a storage configured to store a previous value and a set value for the piece of measured data.

a.	Hiruta et al. (US PGPUB 2018/0059656, hereafter Hiruta); “Machine Diagnostic Device And Machine Diagnostic Method” discloses he machine diagnostic device includes a sensor data acquisition part that acquires time-series sensor data that are measured by sensors that are attached to a machine that has one or more operating modes; a learning unit that statistically processes the sensor data prior to detachment of the sensors and computes a normal operation model; a malfunction diagnostic unit that diagnoses a malfunction of the machine on the basis of the sensor data and the normal operation model.  
Hiruta also teaches collects various pieces of measurement data  measured by the various sensors [0031].
Hiruta further teaches compares the time series data [0057-0058]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163